       Case 4:21-cr-00009-CDL-MSH Document 24 Filed 07/30/21 Page 1 of 1

                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION



UNITED STATES OF AMERICA                       :
                                               :
       vs.                                     :       Case No: 4:21-cr-00009
                                               :
BRANDON JONES,                                 :
                                               :
       Defendant                               :


                         ORDER ON MOTION FOR CONTINUANCE

       Defendant BRANDON JONES, has moved the court to continue the pre-trial conference

of his case presently scheduled for a Pre-Trial Conference at 2:00 p.m. on Tuesday, August 3,

2021, and to continue the trial until the Court’s January 2022 jury trial term. The Government

does not oppose this motion. Defendant is currently in custody.


       The Court finds that based on the circumstances outlined in the Motion, it is in the

interests of justice to grant said Motion, and that these interests outweigh the interest of the

Defendant and the public in a speedy trial. Failure to grant a continuance would deny counsel

reasonable time for effective preparation and could result in a miscarriage of justice.

Accordingly, the Motion for Continuance (Doc. 23) is GRANTED, and it is hereby ordered that

this case shall be continued until the Court’s January 2022 trial calendar. The delay occasioned

by this continuance shall be deemed excludable pursuant to the provisions of the Speedy Trial

Act, 18 U.S.C. § 3161.


               It is SO ORDERED, this 30th day of July, 2021.




                                               S/Clay D. Land
                                               CLAY D. LAND
                                               UNITED STATES DISTRICT JUDGE
